DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The limitation “high melt strength” is interpreted as a composition that has a melt strength higher than one without the zinc diacrylate, calcium diacrylate or aluminum triacrylate.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1, 14 and 21 recite the limitation "the at least one acrylate" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “at least one zinc diacrylate, calcium diacrylate or aluminum triacrylate” is recited earlier in the claim.  However, it is not clear whether this is the same as “the at least one acrylate”.  Does it include other acrylates that may be present in the composition?  Does the weight include the metal (zinc, calcium or aluminum) or just the acrylate?  It is unclear what interpretation is intended.   For similar reasons, it is unclear what “acrylate” in claim 12 is referring to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0237239 (herein Cortes) optionally in view of US 2015/0031838 (herein Li) and US 2012/0220730 (herein Li-2).
As to claims 1-5 and 12, Cortes discloses a polymer resin composition (abstract, paragraph 4 and examples) comprising a non-functional polypropylene (paragraph 17-18 and examples, preferably doesn’t have functional groups, see paragraph 16), a metallic acrylate salt such as zinc diacrylate (paragraph 25) and an acid neutralizer such as zinc oxide.  See paragraph 31 and examples.
As to the term “high melt strength”, the act of functionalizing the polypropylene with zinc diacrylate would increase (“higher”) the melt strength as taught in the art (see paragraph 43 of Li and 21 of Li-2 for evidence).
The amount of metallic acrylate is 0.01 to 5 wt% of the composition (paragraph 25, roughly the same as the polypropylene given that the composition comprises only polypropylene metallic acrylate and acid neutralizer, see paragraph 34).  
The amount of acid neutralizer is taught as about 2 wt% (500 ppm) to 4 wt% with respect to the entire composition.  See paragraph 32.  However, this weight percent is not recited with respect to the acrylate (presumably the metallic acrylate, etc.).  However, given that the metallic acrylate is present in 0.01 to 5 wt% and the acid neutralizer is present in 0.5 to 4 wt%, the acid neutralizer is deduced to be present in 1 wt% to about 200 wt%, which overlaps the claimed range between 1 and 5 wt%.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
Moreover, Cortes discloses that the amount of acid neutralizer affects the amount of free acrylic acid.  See paragraph 33, suggesting that adding acid neutralizer ties up more of the acrylic acid in the metallic acrylate (e.g. zinc diacrylate) for functionalization.  Li discloses that functionalization of polyolefins with metallic acrylate salts (zinc diacrylate) lowers the melt viscosity and improves the melt strength.  See paragraph 43 of Li.  Li-2 discloses that the addition of acid neutralizers to polypropylene acrylates creates crosslinks throughout the polymer chain via the polar groups congregating, while at high temperature the groups are weakened, which ultimately improves the melt strength.  See paragraph 21 of Li-2.  
Therefore, in light of the discussion above, it is evident that the metallic acrylate (e.g. zinc diacrylate) is added to the polyolefin (polypropylene) to controls the melt strength via causing crosslinks (Li at paragraph 43).  The addition of acid neutralizers prevents unwanted acrylic acid from liberating (Cortes at paragraph 33), which also controls the melt strength (paragraph 21 of Li-2).    Thus, it is evident that the amount of metallic acrylate (e.g. zinc diacrylate) and acid neutralizer are result effective variables.  In light of the discussion above, it is the examiner’s position that the amount of zinc diacrylate etc. and acid neutralizer are result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate zinc diacrylate and acid neutralizer, including those within the scope of the present claims, so as to produce desired end results.
As to claim 6, the only components are the polyolefin, the metal acrylate and the acid neutralizer.  See paragraph 34.  Peroxides are not required.  See paragraph 26.
As to claim 7, the melt flow is taught as 0.01 to 30 g/10min (same as dg/min) at 190/2.16.  See paragraph 18.  It is noted that the claim requires the melt flow to be at 230/2.16.  Thus, the difference between Cortes and the instant claims is that the melt flow is at 190 oC instead of 230 oC as claimed.  However, melt flow increases with increasing temperature, since higher temperatures increase flow in general.  Therefore, it is evident that the range of Cortes falls within or significantly overlaps the claimed range given the similar conditions of the melt flow and very broad range of the claims.  
As to claim 8, the polypropylene is a propylene homopolymer.  See paragraph 18.
As to claims 9-11, Cortes is silent on how the polypropylene is produced.  However, this is a product by process step and the polypropylene appears to be the same.  The process step in a product by process claim is given little patentable weight absent a showing of criticality.  
As to claim 13, the composition can comprises additives such as antioxidants.  See paragraph 34.
As to claims 14 and 21, Cortes discloses a functionalized polypropylene and a method of making a functionalized polypropylene from the composition disclosed above via compounding at a temperature between 200 and 260 oC.  See paragraph 27 and examples.
As to claims 15-16 and 22-23, the range taught in Cortes of 200 to 260 oC renders obvious the ranges of 220 to 240 and about 230.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claims 17 and 28, the process is performed in a twin screw extruder, etc. See paragraph 27 and examples.
As to claims 18 and 31, the acid neutralizer is in a masterbatch with a polyolefin carrier.  See paragraph 32 and examples.
As to claims 19 and 29, the composition is extruded.  See paragraph 27, 29, 37 and examples.
As to claim 20, Cortes does not specifically state that the zinc diacrylate is grafted.  However, the compounding is at elevated temperature (200 oC or more), optionally in the presence of peroxides, which leads to a reaction (grafting) between the diacrylate and the polypropylene polymer as shown in the prior art (Li and Li-2) and the instant invention.
As to claims 24-27, Cortes is silent on the elongational viscosity.  However, the process and the product are substantially the same as in the instant invention and one would expect the same properties from reacting the same ingredients.  
As to claim 30, Cortes does not specifically state that the zinc diacrylate is grafted.  However, the compounding is at elevated temperature (200 oC or more), optionally in the presence of peroxides, which leads to a reaction (grafting) between the diacrylate and the polypropylene polymer as shown in the prior art (Li and Li-2) and the instant invention.  Further, Li-2 discloses that the polyvalent metal (e.g. zinc) congregate in the polar groups (acrylic acid) in the grafted chains.  See paragraph 21 of Li-2.
As to claims 32 and 33, Cortes discloses that the compositions are for foams, automotive components, etc.  See paragraph 2 and paragraph 33.


Claim(s) 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0237239 (herein Cortes) in view of US 2014/0377512 (herein Rogers) and optionally in view of US 2015/0031838 (herein Li) and US 2012/0220730 (herein Li-2).
The discussion with respect to Cortes set-forth above is incorporated herein by reference.  
As to claims 9-11, Cortes is silent on how the polypropylene is produced.  
Rogers discloses that polypropylene for foamed materials can be produced via free radical polymerization, Ziegler Natta catalysis or Metallocene catalysis.  See abstract and paragraph 63.  
It would have been obvious at the time the invention was filed to have modified the composition of Cortes with the appropriate type of polypropylene (free radical polymerization, Ziegler Natta catalysis or Metallocene catalysis) as taught by Rogers because one would want to utilize the three possible types polypropylene suitable for foamed applications.  


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0237239 (herein Cortes) optionally in view of US 2015/0031838 (herein Li) and US 2012/0220730 (herein Li-2) as evidenced by US 2014/0276517 (herein Chester).
The discussion with respect to Cortes set-forth above is incorporated herein by reference.  
As to claim 10, the polypropylene is Lumicene M3766 (paragraph 40 of Cortes), which is a metallocene polypropylene.  See paragraph 110 of Chester for evidence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764